18 So. 3d 1264 (2009)
LAFAYETTE COUNTY SCHOOL BOARD, Appellant,
v.
Alesia FLICKINGER, Appellee.
No. 1D09-4162.
District Court of Appeal of Florida, First District.
October 14, 2009.
*1265 William H. Andrews, Lee S. Haramis and Paige Wagner, Jacksonville, for Appellant.
Brian J. Wolk, Waters & Wolk, P.A., Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Weber v. Bonilla-Mathe, 807 So. 2d 170 (Fla. 3d DCA 2002). The appellant's Motion for Extension of Time to File and Serve Initial Brief, filed on August 24, 2009, is denied as moot.
ROBERTS and CLARK, JJ., and BROWNING, JR., EDWIN B., Senior Judge, concur.